 



Exhibit 10.11
AMENDMENT TO CONFIRMATION
     THIS AMENDMENT (this “Amendment”) is made as of August 3, 2007, between
Wachovia Capital Markets, LLC, solely as agent of Wachovia Bank, National
Association (“Dealer”) and Horizon Lines, Inc. (“Issuer”).
     WHEREAS, Dealer and Issuer are parties to a Confirmation dated as of
August 1, 2007 (the “Confirmation”) evidencing an Issuer Warrant Transaction;
     WHEREAS, the parties wish to amend the Confirmation on the terms and
conditions set forth in this Amendment;
     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto agree as follows:
     Section 1. Terms Used but Not Defined Herein. Terms used but not defined
herein shall have the respective meanings given to them in the Confirmation.
     Section 2. Amendment to the Confirmation.

  (a)   The “Premium” under the Confirmation shall be USD 3,587,463.00. For the
avoidance of doubt, the Premium per Warrant set forth in the Confirmation shall
remain unchanged.     (b)   The “Number of Warrants” under Annex A shall be
26,664 for Components 1 through 99 and 26,720 for Component 100.

     Section 3. Representations and Warranties.
     Issuer represents and warrants to Dealer as follows:

  (a)   On the date of this Amendment, (A) none of Issuer and its officers and
directors is aware of any material nonpublic information regarding Issuer or the
Shares and (B) the registration statement filed by Issuer with the Securities
and Exchange Commission (“SEC”) and became effective in accordance with the
Securities Act of 1933, as amended (the “Securities Act”), including all the
documents filed by Issuer pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and incorporated by reference therein, does not
contain any untrue statement of a material fact or any omission of a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances in which they were made, not misleading.    
(b)   Issuer is not entering into this Amendment to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.     (c)   The representations and
warranties of Issuer set forth in Section 3 of the Agreement and Section 7 of
the Confirmation are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein.

     Section 4. Effectiveness. This Amendment shall become effective upon
execution by the parties hereto.

 



--------------------------------------------------------------------------------



 



     Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
     Section 6. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
     Section 7. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have signed this Amendment as of the date
and year first above written.

                  WACHOVIA BANK, NATIONAL ASSOCIATION  
 
                By: Wachovia Capital Markets, LLC, acting solely in its capacity
as its
Agent
 
           
 
  By:   /s/ Cathleen Burke    
 
           
 
  Name:   Cathleen Burke    
 
  Title:   Managing Director    
 
                WACHOVIA CAPITAL MARKETS, LLC, acting solely in its capacity as
Agent of Wachovia Bank, National Association    
 
           
 
  By:   /s/ Cathleen Burke    
 
           
 
  Name:   Cathleen Burke    
 
  Title:   Managing Director    

Agreed and Accepted By:
HORIZON LINES, INC.

         
By:
  /s/ Robert S. Zuckerman    
 
 
 
Name: Robert S. Zuckerman    
 
  Title: Secretary    

 